Exhibit 3.1 RESTATED CHARTER OF ASTEC INDUSTRIES, INC. UNDER SECTION 48-1- Pursuant to the provisions of Section 48-1-304 of the Tennessee General Corporation Act, the undersigned corporation adopts the following restated charter: Part I: Name 1. The name of the corporation is ASTEC INUSTRIES, INC. Duration 2. The duration of the corporation is perpetual. Principal Office 3. The address of the principal office of the corporation in the State of Tennessee shall be 4101 Jerome Avenue, Chattanooga 37407, Hamilton County. For Profit 4. The corporation is for profit. Purposes 5. The purposes for which the corporation is organized are: To buy, sell, export or import, manufacture and deal in all goods, equipment, apparatus, machinery and facilities for conversion or processing of stone, rock, gravel, cinders, clay, shells and materials of similar composition and all raw materials therefore, and any and all commodities necessary or incident to processing, manufacturing or converting such for use in the asphalt and paving industry or any other industry and to engage in research, engineering, buying, selling, exporting, importing and manufacturing of any other equipment, apparatus, machinery and facilities used in the paving and asphalt industry or used in the protection of the environment or used in any other industry; To act as agents or representatives of manufacturers or others in the purchase or sale of goods, wares and merchandise of all types as brokers or on commission; To do any or all of the things herein set forth, and all things usual, necessary or proper in furtherance of or incidental to said business, to the same extent as natural persons might or could do in any part of the world, at wholesale or retail, as principal, agent, contractor, trustee or otherwise, and either alone or in company with others; To carry on any other business, whether selling, manufacturing or otherwise, and to do all things not forbidden by the laws of the State of Tennessee; provided, however, that the corporation is not being organized for a purpose or purposes which require authorization under the laws or statutory regulations of the State of Tennessee by any office or commission other than the office of the Secretary of State; To be vested with all the rights and powers now or hereafter conferred upon such corporations by the laws of the State of Tennessee, including, but not by way of limitation, those enumerated in Sections 48-1-402 and 48-1-403 of the Tennessee Code Annotated; But if this corporation shall undertake to do any of the things hereinbefore set forth in any state other than Tennessee, in the District of Columbia, in any territory, colony, or dependency of the United States, or in any foreign country or in any colony or dependency thereof, then as to such jurisdictions, and each of them, then corporation shall be deemed to have such powers only insofar as such jurisdictions respectively permit corporations within their several respective jurisdictions to execute such powers. Authorized Shares 6. The maximum number of shares that the corporation is authorized to issue is Twenty-Two Million (22,000,000) shares, which shares shall consist of no more than Twenty Million (20,000,000) shares of common stock having a par value of Twenty Cents ($.20) per share and no more than Two Million (2,000,000) shares of preferred stock, having a par value of One Dollar ($1.00) per share. The preferences, limitations and relative rights in respect of the shares of each class are as follows: A.Common Stock. Each holder of common stock shall be entitled at each meeting of shareholders, and upon each proposal presented at the meeting, to one vote for each share of such stock standing in his name on the books of the corporation at the record date for the meeting. B.Preferred Stock. Authority is hereby expressly granted to and vested in the Board of Directors to issue the preferred stock from time to time in one or more series with such voting powers, full or limited, or no voting powers, and such designations, preferences and relative, participating, optional or other special rights and qualifications, limitations or restrictions thereof, as shall be stated or expressed in resolutions adopted by the Board of Directors providing for the issue of such series or in a resolution or resolutions thereafter from time to time adopted as permitted by law. C.Preemptive Rights. None of the holders of shares of common stock or preferred stock of the corporation shall be entitled to preemptive rights or be entitled as a matter of right to purchase, subscribe for or otherwise acquire any new or additional shares of stock of the corporation of any class, now or hereafter authorized, or any options or warrants to purchase, subscribe for or otherwise acquire any such new or additional shares, or any shares, evidences of indebtedness, or any other securities convertible into or carrying options or warrants to purchase, subscribe for or otherwise acquire any new or additional shares. Commencement of Business 7. The corporation will not commence business until consideration of at least One Thousand Dollars ($1,000.00) has been received for the issuance of shares. This corporation shall enjoy and be subject to such benefits, privileges and immunities and such restrictions, liabilities and obligations as are provided with respect to corporations for profit generally by the laws of the land and which are held applicable to corporations for profit organized under the Tennessee General Corporation Act. Part II: 1. The date the original charter was filed by the Secretary of State was August 9, 1972. 2.
